       Case 1:20-cv-15406-RMB-SAK Document 17 Filed 05/10/21 Page 1 of 2 PageID: 99




                                           State of New Jersey
PHILIP D. MURPHY                        OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                          DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                DIVISION OF LAW
SHEILA Y. OLIVER                                   25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                        PO Box 112                                                 Director
                                               TRENTON, NJ 08625-0112


                                               May 10, 2021

       The Honorable Renee Marie Bumb, U.S.D.J.
       United States District Court
       For the District of New Jersey
       Mitchell H. Cohen Building
       & U.S. Courthouse
       4th & Cooper Streets
       Camden, NJ 08101

                   Re:    Stanley Bennett, et al. v. Chief Andrew Davis, et
                          al.
                          Civil Action No. 20-15406 (RMB-SAK)

       Dear Judge Bumb:

            I represent Defendants Gurbir Grewal, and Patrick J. Callahan
       in the above captioned matter. I am writing this letter on behalf
       of all of the parties in this matter to jointly request a stay of
       this case pending a decision in the case now before the Supreme
       Court of the United States: New York State Rifle & Pistol Assn.,
       Inc., et al. v. Keith M. Corlett, et al. (See attached Order
       granting Certiorari). That case presents a challenge under the
       Second Amendment to the State of New York’s statutory regime
       governing individuals’ ability to carry a handgun outside the home.
       Similar to New Jersey’s system where applicants are required to
       show a “justifiable need” to carry a handgun, New York’s statutes
       require that applicants show a “proper cause” prior to obtaining
       a license to carry. There is a substantial likelihood that the
       Court’s ruling in that case would govern or at least inform the
       ultimate result in this case and, as a result, the parties in this
       matter all jointly request that this case be stayed pending the
       disposition of the New York State Rifle and Pistol Association
       case. Additionally, Plaintiffs request, and Defendants consent to,
       a period of 30 days after the stay is lifted in order to file an




                        HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2998 • FAX: (609) 777-3607
                   New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case
May 1:20-cv-15406-RMB-SAK
     10, 2021             Document 17 Filed 05/10/21 Page 2 of 2 PageID: 100
                                                                    Page 2

Amended Complaint in light of the Supreme Court’s ruling in that
case. Thank you for your consideration of this request.

                                              Sincerely,

                                              S/Matthew J. Lynch
                                              Matthew J. Lynch
                                              Deputy Attorney General
Cc:      Via ECF
         David Douglas Jensen
         Shawn C. Huber
         William F. Cook
         Daniel E. Horgan




     HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2998 • FAX: (609) 777-3607
New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
